Case 1:20-cr-O0008-MKB Document 53 Filed 10/30/20 Page 1 of 1 PagelD #: 342

LAW OFFICES OF

dala, Bertuna S Aamina, Pe.

ARTHUR L. AIDALA 8118-13" AVENUE
MARIANNE E. BERTUNA BROOKLYN, NEw YoRK 11228
HON. BARRY KAMINS (RET.) 546 FIFTH AVENUE TEL: (718) 238-9898

JOHN S. ESPOSITO NEw York. NY 10036 FAX: (718) 921-3292

MICHAEL T. JACCARINO
IMRAN H. ANSARI

x on TELEPHONE: (212) 486-001 1 OF COUNSEL
NDREA M. ARRIGO
JOSEPH A. BARATTA
DIANA FABI SAMSON FACSIMILE: (212) 750-8297 ANTOINETTE LANTERI
SENIOR COUNSEL WWW.AIDALALAW.COM WILLIAM R. SANTO
Louis R. AIDALA PETER S. THOMAS

JOSEPH P. BARATTA LAWRENCE SPASOJEVICH

October 30, 2020

VIA ECF

The Honorable Margo K. Brodie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: U.S. v. Steven Nerayoff
Case # 20-cr-00008

Dear Judge Brodie:

We are writing to respectfully request an adjournment of the trial in connection with my
client, Steven Nerayoff, which is currently scheduled for J uly 19, 2021.

We would like to request an adjournment to any date in September 2021 that is
convenient to the Court. The defendant has agreed to exclude time up to the new trial date.

We have conferred with the Government and co-counsel and they do not oppose this
request.

We thank you for your consideration of this request. If you should have any questions or
concerns, please do not hesitate to contact me at (718) 238-9898.

Respectfully Submitted,

ALA: dg Arthur L. (Adel

Aidala, Bertuna & Kamins, P.C.
